Case: 12-60211       Document: 00512119493         Page: 1     Date Filed: 01/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 22, 2013
                                     No. 12-60211
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

AMRIK SINGH, also known as Amrik Singh Shaheed,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 239 526


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Amrik Singh, a native and citizen of India, petitions for review of a
decision by the Board of Immigration Appeals (BIA) dismissing his application
for asylum, withholding of removal, or relief under the Convention Against
Torture (CAT). Singh sought relief on the grounds that he had been persecuted
by members of another political party, based on his membership in the Simranjit
Singh Mann Party, and that he feared that he would be killed if he returned to
India. The immigration judge (IJ) determined that Singh was not credible and

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60211    Document: 00512119493     Page: 2   Date Filed: 01/22/2013

                                 No. 12-60211

had failed to credibly establish his entitlement to relief. The IJ held, in the
alternative, that Singh had failed to demonstrate that he suffered persecution
at the hands of the government of India or by forces that the government was
unable or unwilling to control or to show that he would be tortured by or with
the consent or acquiescence of an official of the Indian government. The BIA
agreed and affirmed the IJ’s decision.
      Because the BIA affirmed the IJ’s decision based on the IJ’s reasoning, we
review the decisions of both the BIA and the IJ. See Wang v. Holder, 569 F.3d
531, 536 (5th Cir. 2009). We review the factual determination that an alien is
not eligible for asylum, withholding of removal, or relief under the CAT under
the substantial evidence standard. See Chen v. Gonzales, 470 F.3d 1131, 1134
(5th Cir. 2006). Under that standard, we will not reverse an immigration court’s
factual findings unless “the evidence was so compelling that no reasonable
factfinder could conclude against it.” Wang, 569 F.3d at 537; see 8 U.S.C.
§ 1252(b)(4)(B).   Pursuant to the REAL ID Act, “an IJ may rely on any
inconsistency or omission in making an adverse credibility determination as long
as the totality of the circumstances establishes that an asylum applicant is not
credible.” Wang, 569 F.3d at 538 (internal quotation marks and citation omitted)
(emphasis in original). Credibility determinations are entitled to deference
“unless, from the totality of the circumstances, it is plain that no reasonable
fact-finder could make such an adverse credibility ruling.” Id. at 538 (internal
quotation marks and citation omitted).
      Although Singh did not expressly challenge the IJ’s adverse credibility
determination before the BIA, the BIA addressed the issue and concluded that
there was sufficient support for the IJ’s determination. Thus, the issue was
sufficiently exhausted. See Lopez-Dubon v. Holder, 609 F.3d 642, 644 (5th Cir.
2010).
      Even if there could be reasonable explanations for some of the
discrepancies relied upon by the IJ in making its adverse credibility

                                         2
    Case: 12-60211     Document: 00512119493      Page: 3   Date Filed: 01/22/2013

                                  No. 12-60211

determination, given the highly deferential standard that this court employs and
when viewing the totality of the circumstances, as well as the absence of any
corroborating evidence, Singh has failed to demonstrate that “it is plain that no
reasonable fact-finder could make . . . an adverse credibility ruling.” Wang, 569
F.3d at 538 (internal quotation marks and citation omitted).
      Moreover, even without the adverse credibility determination, Singh has
failed to show that the evidence compels a conclusion that he suffered
persecution at the hands of the “government or forces that a government is
unable or unwilling to control,” see Tesfamichael v. Gonzales, 469 F.3d 109, 113
(5th Cir. 2006), or that he has a well-founded fear of future persecution, see Zhao
v. Gonzales, 404 F.3d 295, 307 (5th Cir. 2005), such that he would be entitled to
asylum. Accordingly, Singh cannot satisfy the higher standard for withholding
of removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). He likewise
has not shown that the evidence compels relief under the CAT. See Chen v.
Gonzales, 470 F.3d 1131, 1139 (5th Cir. 2006).
      Accordingly, Singh’s petition for review of the denial of asylum,
withholding of removal, and protection under the CAT is DENIED.




                                        3